Filed 7/15/22 P. v. Austin CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G060071

           v.                                                          (Super. Ct. No. 17HF0498)

 RICHARD LEE AUSTIN, JR.,                                              OPI NION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Cheri T.
Pham, Jonathan S. Fish and Michael J. Cassidy, Judges. Affirmed as modified.
                   George L. Schraer for Defendant and Appellant.
                   Rob Bonta, Attorney General, Melissa Mandel, Robin Urbanski, Donald W.
Ostertag and Laura Baggett, Deputy Attorneys General, for Plaintiff and Respondent.
              Defendant Richard Lee Austin, Jr., appeals from the judgment, in which he
was convicted of attempted premeditated and deliberate murder, attempted kidnapping,
stalking, and unlawful tampering with a vehicle. He raises four contentions on appeal:
(1) the evidence was insufficient to support his conviction for attempted murder; (2) there
was insufficient evidence to support his conviction for attempted kidnapping; (3) the trial
court committed reversible error by denying his motions to exclude recorded jail phone
calls between himself and his wife; and (4) the trial court erred by failing to award him
presentence conduct credits. We agree with his last contention and accordingly modify
the judgment to reflect 214 days of presentence conduct credits. In all other respects, we
affirm the judgment.
                                          FACTS
I. Procedural History
              In an information, defendant was charged with the attempted deliberate and
premeditated murder of L.L. (§§ 187, subd. (a), 664, subd. (a); count 1),1 attempted
kidnapping of L.L. (§§ 207, subd. (a), 664, subd. (a); count 2), stalking (§ 646.9, subd.
(a); count 3); assault with a deadly weapon upon Nathaniel P. (§ 245, subd. (a)(1); count
4), and unlawful tampering with a vehicle (Veh. Code, § 10852; count 5). The
prosecution also alleged defendant was armed with a firearm in the commission of the
offenses charged in counts 1 through 3. (§ 12022, subd. (a)(1).)
              A jury trial was conducted before Judge Pham (first trial), and defendant
was convicted of attempted kidnapping, stalking, and unlawful tampering with a vehicle.
The jury also found defendant was armed with a firearm during the commission of the
kidnapping and stalking offenses. Defendant was found not guilty of the assault charge.
The jury was unable to reach a verdict on the attempted murder charge, and the court
declared a mistrial on that count.


1
       All further statutory references are to the Penal Code unless otherwise designated.

                                             2
              The district attorney elected to retry the attempted murder charge. The
second jury trial was presided over by Judge Fish. Again, the jury was unable to reach a
unanimous verdict on the attempted murder charge, and the court declared a mistrial.
              In the third jury trial, presided over by Judge Cassidy, the jury convicted
defendant of attempted murder and found true the premeditation and deliberation
allegation. The jury further found defendant was armed with a firearm during the
commission of the offense.
              The court imposed an indeterminate sentence of life with the possibility of
parole for the attempted premeditated murder and imposed a consecutive one-year term
for the firearm enhancement. The court imposed four years for the attempted kidnapping
conviction and three years for the stalking conviction and added a one-year term on each
for the firearm enhancement. But the court stayed the sentences for attempted
kidnapping and stalking pursuant to section 654. The court suspended the sentence on
defendant’s misdemeanor conviction for unlawful tampering with a vehicle. While the
court awarded defendant credit for 1,428 days in actual custody, it did not give him any
presentence conduct credits.
II. Substantive Facts
A. Prosecution’s Evidence
              In 2017, attorney L.L. worked in a law firm housed on two floors of a large
office building in Newport Beach. L.L. was out of the office on Friday, March 31, 2017,
when the firm’s receptionist, B.M., received a phone call from defendant, who was in
Albuquerque, New Mexico. Defendant gave a false name, Robert Brown, and asked
when L.L. would be in the office. He said he was a Chicago attorney and wanted to meet
with L.L. to talk to her about working on a high profile case with him in California.
When B.M. offered to transfer the call to L.L.’s secretary, he declined the offer. He said
he was in a hurry and hung up without leaving any contact information. B.M. sent L.L.



                                             3
an e-mail recounting the phone call. She indicated she told the caller to try again the next
business day.
                Anticipating L.L. would be in the office the following week, defendant
traveled to California with a pistol registered to him and zip ties large enough to restrain a
person, which he purchased before leaving New Mexico. He rented a car in Los Angeles
on April 1, 2017. Later that day, he checked into a hotel in Costa Mesa.
                The next day, defendant surveilled L.L.’s office building and went to a
shooting range in Mission Viejo.
                On Monday, April 3, 2017, L.L. was again out of the office. B.M. received
another phone call from defendant, who again falsely identified himself as Robert Brown.
He gave her the same story about being an attorney and needing to meet with L.L. to
discuss a case. He wanted to know if L.L. would be in the office the following day and
became irritated when B.M. did not know. Defendant did not want to speak to L.L.’s
secretary and refused to leave his contact information. Instead, he hung up. B.M. sent
L.L. an e-mail chronicling this phone call.
                On Monday, defendant purchased a gas can and a lighter. He checked out
of his hotel about 3:00 a.m. on April 4th.
                Shortly after 7:30 a.m. on April 4, 2017, defendant entered the office
building where L.L.’s law firm was located. He was wearing a disguise — a long brown
wig and big black sunglasses. He sat in a chair in the lobby. He had his face behind a
newspaper, but would glance surreptitiously at people entering the building, especially
women. He had a briefcase and a black bag with him.
                One building tenant found defendant’s appearance and behavior to be very
suspicious. She notified building security and called the police department’s
nonemergency line to report a suspicious man in the lobby. Building security contacted
defendant in the lobby and defendant said he was waiting for an attorney. About 9:30



                                              4
a.m., nearly two hours after he entered the building, security escorted defendant from the
property because of multiple tenant complaints about his presence.
              L.L. arrived at the office later that morning and parked in the building’s
attached parking structure. That afternoon, defendant called L.L.’s firm and asked if she
was in the office. Defendant did not identify himself, but B.M. recognized his voice as
that of the man who had previously identified himself as Robert Brown. After B.M.
indicated L.L. was in the office, defendant hung up.
              B.M. had an uneasy feeling and went to talk to L.L. about the phone calls
she had received. B.M. explained she suspected Robert Brown was not who he said he
was. She relayed his most recent call, in which he had said he just wanted to make sure
L.L. was in and then hung up. At L.L.’s request, B.M. checked the phone’s caller
identification. She informed L.L. it showed the caller was Richard Austin, Jr.
              L.L. immediately recognized the name and became frightened. She had
been involved in litigation in four prior civil cases involving defendant and his wife and
their insurance company. L.L. had represented the interests of the insurance company in
these cases. One of the cases went to trial and L.L. obtained a money judgment in favor
of the insurance company, which was subsequently upheld on appeal. Defendant’s
behavior during the litigation alarmed L.L. Once after a settlement conference, defendant
got “in her face” and yelled at her. Defendant’s attorney ushered him out of the
courtroom, and the bailiff escorted L.L. out through the back of the courthouse. During
the appeal, defendant wrote letters with derogatory statements about L.L. and sent them
to partners at the law firm where she was working at that time. L.L. had not heard from
defendant once the litigation ended around April 2016.
              As a result of the past contact, L.L. instructed B.M. to lock their office suite
door and call building security. L.L. contacted the insurance company and learned
defendant was now living in New Mexico. B.M. checked the caller identification for
Monday’s call and discovered the call came from a nearby hotel. When B.M. called the

                                              5
hotel, she was informed a man named Richard Austin had checked out of the hotel earlier
that day. L.L. was terrified as she believed defendant was coming for her.
              Shortly after 4:00 p.m., L.L. was escorted to her car by four men from her
office, including Nathaniel P. (Nathaniel) and Matthew R. (Matthew). They
accompanied her in the elevator down from their office and through the building lobby to
the parking garage. At the parking garage, one of the men climbed the stairs to the
second floor, while the rest took the elevator to the second floor where L.L.’s car was
parked. As Nathaniel exited the elevator with L.L. and the others, he saw defendant
standing by the stairwell. Defendant was wearing a blue jacket, a baseball cap, and
sunglasses. His hands were not visible as he had what appeared to be blue medical
scrubs draped over them. When Nathaniel looked at defendant, defendant turned away
and pulled down his cap to cover his face.
              As the group walked with L.L. toward her car and away from the stairwell,
Nathaniel fell back and walked toward the stairwell. Defendant remained standing by the
stairwell, looking in the direction L.L. and her escorts had walked. Nathaniel noticed
defendant was fidgeting with his hands underneath the scrubs. As Nathaniel approached
him, defendant turned away. Nathaniel started walking back to the group, while keeping
an eye on defendant. When he saw defendant peek around the corner in L.L.’s direction,
Nathaniel shouted, “That’s him.”
              Defendant turned and ran down the stairwell. Nathaniel and Matthew
chased after him. Defendant got into a car parked on the first floor of the parking
structure and drove toward the exit. At the exit, he drove through the parking gate arm
and broke it. Nathaniel ran after the car and was able to obtain the license plate number,
which he later gave to the police.
              Sergeant Vincelet with the Newport Beach Police Department was assigned
to the case and obtained defendant’s cell phone records, as well as information from the
car rental agency, the hotel in Costa Mesa, and the shooting range. Defendant’s rental car

                                             6
was similar to the one seen at L.L.’s office building, except for the license plate number.
The license plate number provided by Nathaniel was not the same as that on the car when
defendant rented it on April 1st or drove it on April 2nd. The license plate on defendant’s
rental car when he sped away from L.L.’s office building on April 4th, had been reported
stolen from a car at the Orange County airport that day.
              Defendant’s cell phone records showed after the incident at L.L.’s office,
he returned to Albuquerque. Vincelet obtained a warrant for defendant’s arrest and
traveled to Albuquerque on April 17th. Once there, with the assistance of Albuquerque
law enforcement, he searched defendant’s residence pursuant to a search warrant. In
conducting the search, police discovered a .45-caliber handgun registered to defendant in
the master bedroom. The gun was loaded and another magazine loaded with ammunition
was next to it inside a gun case. They also found a briefcase that matched the one
defendant was seen with at L.L.’s office building. In the briefcase, they found
the owner’s manual for defendant’s handgun, a box of ammunition, packages of large zip
ties, and a police scanner. A Los Angeles area newspaper dated April 4, 2017, was also
found in the briefcase, further evidence defendant had the briefcase with him on his trip.
              Additional evidence was found in the search of defendant’s residence. In
his wallet, defendant had a handwritten note with the phone number for a wig shop. The
police also discovered a receipt for the purchase of the zip ties and duct tape in
Albuquerque on March 31, 2017, and a receipt for the purchase of a gas can and a lighter
in Costa Mesa on April 3, 2017. Clothes and shoes matching those defendant was
wearing on April 4th were also obtained.
              Defendant was arrested on April 20, 2017, following the search of his
residence, and he remained in custody in New Mexico until he was extradited to
California in late May. While he was in custody in New Mexico, he placed numerous
telephone calls to his wife from the jail. The prosecution played recordings of three



                                              7
phone conversations between defendant and his wife. At the beginning of each call was
an advisement the call was “subject to recording and monitoring.”
              In a call on April 22, defendant told his wife about his police interview and
the police theory he intended to kill L.L. Defendant stated he blamed L.L. and another
woman for his pancreatic cancer. He accused them of killing him with their lies. He
claimed he was falsely arrested in 2008 and this caused him to drink more, resulting in
his pancreatic cancer. He stated the justice system was broken and “you have to take
justice into your own hands sometimes.” Defendant said he did not care who was
listening to their conversation. He expressed hope their conversation would be played in
court and then he made a derogatory comment directly at L.L. He commented,
“Shakespeare had it right. First thing we do is kill all the attorneys.”
              In the call on April 25, defendant told his wife about the evidence they had
against him before stating his case was “unwinnable.” In the call on May 18, defendant
stated he messed up, continuing: “when I saw those five people I should have, I should
have just said, to hell, to hell with the little boys and the fathers, I’m gonna shoot them
up. Ya know, I should have . . . I . . . that’s what I should have done. But I had a
moment of conscience, okay. And, ya know, gee all these innocent people that are
standing around, I’m not really after them.”
                                        DISCUSSION
I. Sufficiency of the Evidence Claims
              Defendant contends the evidence was insufficient to support his convictions
for attempted murder and attempted kidnapping. As to both convictions, he asserts the
record does not contain substantial evidence of a direct but ineffectual act toward the
commission of the murder or kidnapping of L.L. We disagree with both contentions as
we explain below.




                                               8
A. Applicable Law
              In assessing a claim of insufficient evidence, “‘we review the whole record
to determine whether any rational trier of fact could have found the essential elements of
the crime . . . beyond a reasonable doubt. [Citation.] The record must disclose
substantial evidence to support the verdict—i.e., evidence that is reasonable, credible, and
of solid value—such that a reasonable trier of fact could find the defendant guilty beyond
a reasonable doubt. [Citation.] In applying this test, we review the evidence in the light
most favorable to the prosecution and presume in support of the judgment the existence
of every fact the jury could reasonably have deduced from the evidence. [Citation.]
“Conflicts and even testimony [that] is subject to justifiable suspicion do not justify the
reversal of a judgment, for it is the exclusive province of the trial judge or jury to
determine the credibility of a witness and the truth or falsity of the facts upon which a
determination depends. [Citation.] We resolve neither credibility issues nor evidentiary
conflicts; we look for substantial evidence. [Citation.]” [Citation.] A reversal for
insufficient evidence “is unwarranted unless it appears ‘that upon no hypothesis whatever
is there sufficient substantial evidence to support’” the jury’s verdict.’ [Citation.]”
(People v. Manibusan (2013) 58 Cal.4th 40, 87.)
              Here, defendant was convicted of attempting to kidnap and kill L.L. “An
attempt to commit a crime consists of two elements: a specific intent to commit the
crime, and a direct but ineffectual act done toward its commission.” (§ 21a.)
Defendant’s claims of insufficient evidence focus on the second element—whether there
was a direct but ineffectual act toward accomplishing the murder and the kidnapping.
              Our Supreme Court has discussed what qualifies as a direct but ineffectual
act under the law of attempt: “For an attempt, the overt act must go beyond mere
preparation and show that the killer is putting his or her plan into action; it need not be
the last proximate or ultimate step toward commission of the crime or crimes [citation],
nor need it satisfy any element of the crime [citation]. However, as we have explained,

                                              9
‘[b]etween preparation for the attempt and the attempt itself, there is a wide difference.
The preparation consists in devising or arranging the means or measures necessary for the
commission of the offense; the attempt is the direct movement toward the commission
after the preparations are made.’ [Citation.] ‘“[I]t is sufficient if it is the first or some
subsequent act directed towards that end after the preparations are made.’” [Citation.]
              “[¶] . . . [¶]
              “Although a definitive test has proved elusive, we have long recognized
that ‘[w]henever the design of a person to commit crime is clearly shown, slight acts in
furtherance of the design will constitute an attempt.’ [Citations.]” (People v. Superior
Court (Decker) (2007) 41 Cal.4th 1, 8 (Decker).) This is known as the “slight-acts rule.”
(Id. at p. 10.) In Decker, our Supreme Court explained: “The purpose of requiring an
overt act is that until such act occurs, one is uncertain whether the intended design will be
carried out. When, by reason of the defendant’s conduct, the situation is ‘without any
equivocality,’ and it appears the design will be carried out if not interrupted, the
defendant’s conduct satisfies the test for an overt act. [Citations.]” (Id. at pp. 13-14.)
B. Sufficient Evidence of Attempted Murder
              Defendant contends his attempted murder conviction must be reversed
because his conduct was merely preparatory and did not qualify as a direct but ineffectual
act toward the commission of killing L.L. He asserts the evidence was insufficient
because he did not draw or point a gun at L.L. or take aim or fire a gun at her.
Defendant’s argument tries to focus our attention on evidence that did not exist at trial.
But in reviewing for sufficiency of the evidence, we must focus on the evidence that did
exist. (People v. Story (2009) 45 Cal.4th 1282, 1299 [concluding appellate court “erred
in focusing on evidence that did not exist rather than on the evidence that did exist”].)
When we focus on the evidence before the jury in the third trial, we conclude it was
sufficient to support the jury’s determination that defendant attempted to murder L.L.



                                               10
              Defendant’s conduct went beyond mere preparation and planning. He took
several direct steps toward the killing of L.L. and was sufficiently close to completing the
crime. The evidence showed defendant formulated his plan while he was in New Mexico
and then put his plan into action. While in New Mexico on Friday, defendant called
L.L.’s office and gave a fake name and story to determine if she would be in the office
the following week. He traveled to California with a gun and zip ties. He rented a car
and checked into a hotel near L.L.’s office. Over the weekend, he surveilled L.L.’s office
building and went to a shooting range. On Monday, he purchased a gas can and lighter.
He again called L.L.’s office and gave a fake name and fabricated story to find out if she
was in the office. Before arriving at L.L.’s office building on Tuesday morning,
defendant stole a license plate off a car at the airport and placed it on his rental car.
              He was wearing a disguise when he arrived at L.L.’s office building in the
morning. He waited in the building’s lobby for nearly two hours, trying to catch her
coming into work. Defendant had a briefcase with him; a briefcase police found at his
residence two weeks later containing zip ties, the user manual for his gun, and a police
scanner. Defendant did not leave the building on his own accord but was escorted out of
the building by security. Defendant, however, did not give up and leave the area. After
being removed from the building, defendant returned and waited for L.L. in the parking
garage. He tried to conceal his identity by wearing a hat and large sunglasses. When
L.L. and her entourage exited the elevator in the afternoon, defendant was lurking nearby
in the stairwell. Defendant purposefully concealed his hands by draping an article of
clothing over them. Although Nathaniel did not see a gun in defendant’s hands, the jury
could reasonably infer defendant was hiding a gun in his hands when he was standing in
the stairwell. Defendant’s plan to kill L.L. would have been carried out, but he was
deterred by the presence of her four coworkers. Defendant’s statement to his wife in one
of his jail phone calls confirmed this. Defendant told his wife he “had a moment of
conscience” when he saw the four men with L.L. because they were not his intended

                                              11
target. He regretted his “moment of conscience” and said he should have shot all of
them.
              Defendant contends his conduct was insufficient to constitute an attempt as
a matter of law because he did not draw, point, or fire the gun at L.L. We disagree. As
our Supreme Court has aptly stated, “the law of attempts would be largely without
function if it could not be invoked until the trigger was pulled . . . .” (People v. Dillon
(1983) 34 Cal.3d 441, 455 (plur. opn.).) Defendant took direct steps toward killing L.L.
His failure to take the last step of drawing or firing his gun was not necessary to convict
him of attempted murder. (People v. Scully (2021) 11 Cal.5th 542, 584.)
              In People v. Garton (2018) 4 Cal.5th 485, the Supreme Court stated, “a
defendant need not point a gun at an intended victim to be guilty of attempted murder;
when a defendant has clearly shown murderous intent, arriving near an intended victim’s
home or work with a weapon and then waiting for the victim can be attempted murder.”
(Id. at p. 514.) Given the facts of the case before us, we find the Supreme Court’s
statement poignant, albeit dicta. Here, defendant’s murderous intent was shown in the
preparatory steps he took. He then put his plan into action, arriving at L.L.’s work while
wearing a disguise and armed with a gun. He waited for her in the lobby for nearly two
hours and when forced to leave the building, he waited in the parking garage. He only
abandoned his plan when he saw four men escorting L.L. to her car. Viewing the entirety
of defendant’s conduct in the light most favorable to the verdict, we find there was
sufficient evidence to convict him of attempted murder.
              We recognize the evidence supporting defendant’s attempted murder
conviction was not overwhelming as the first two juries were unable to reach a
unanimous verdict on this charge. When a defendant contends on appeal that the
evidence was insufficient to support his conviction, the role of the appellate court is
limited. (People v. Ceja (1993) 4 Cal.4th 1134, 1138.) For an appellate court analyzing
a claim of insufficient evidence, “[t]he question is not whether the jury reasonably could

                                              12
have reached a different conclusion. Instead, it is whether any reasonable trier of fact
could have reached the same conclusion as the jury.” (People v. Thomas (2017)
15 Cal.App.5th 1063, 1073; accord, People v. Gomez (2018) 6 Cal.5th 243, 278.)
Considering all of the evidence presented in the third trial and presuming “‘“in support of
the judgment the existence of every fact the jury could reasonably have deduced from the
evidence””’ (People v. Gomez, supra, 6 Cal.5th at p. 278), we are convinced a
reasonable trier of fact could conclude defendant took a direct but ineffectual step toward
killing L.L. We therefore reject defendant’s contention the evidence was insufficient to
support his attempted murder conviction.
C. Sufficient Evidence of Attempted Kidnapping
              Defendant makes a similar argument concerning his attempted kidnapping
conviction. He contends because there was no evidence he tried to take or carry away
L.L., the evidence was insufficient to support the element of a direct act in attempted
kidnapping. Again, we disagree. The evidence before the jury in the first trial was
sufficient to support its determination defendant attempted to kidnap L.L.
              The elements of attempted kidnapping are the specific intent to commit the
kidnapping and the commission of a direct but ineffectual act toward accomplishing the
kidnapping. (See § 21a.) “Other than forming the requisite criminal intent, a defendant
need not commit an element of the underlying offense.” (People v. Medina (2007)
41 Cal.4th 685, 694.) Thus, it is not necessary the defendant move the victim to be
convicted of attempted kidnapping. (People v. Cole (1985) 165 Cal.App.3d 41, 50
[asportation is not an element of attempted kidnapping].)
              Here, there was undisputed evidence before the first jury that defendant
intended to kidnap L.L. and made direct steps toward that goal. The first jury heard
statements defendant made to the police. During the police interview, defendant
admitting traveling to California and going to L.L.’s office with the intention of forcibly
moving her. He admitted he went to the shooting range and obtained instructions on how

                                             13
to shoot his gun, saying he did so because he wanted to be sure he did not hurt himself.
Defendant explained he was wearing a disguise when he went to L.L.’s office building
because he believed she would run away if she recognized him. He also admitted taking
a license plate from a car at the airport and putting it on his rental car because he did not
want to get caught. He confessed he intended to take L.L. to her boss’s office at gunpoint
and force her boss to fire her. Defendant said he brought the zip ties with him because he
did not believe L.L. was going to go willingly to her boss’s office.
              As defendant admitted to police, he had completed his preparation and had
put his plan into action. He had gathered items he needed to kidnap L.L.—a gun,
disguise, and zip ties—and was waiting for her at her office building to use them.
Defendant’s plan was fortuitously interrupted by intervening forces—defendant being
escorted from the property, and L.L. being accompanied by four men on her way to her
car. Defendant admitted such when he told the police he ran away when he saw L.L.
with her coworkers in the parking lot because he realized he had been detected. Viewing
the evidence in the light most favorable to the judgment, a reasonable jury could find
defendant’s actions went beyond mere preparation and were direct but ultimately
ineffectual acts to kidnap L.L.
II. Admission of Defendant’s Jail Phone Calls
              Defendant contends the trial court erred by denying his motions to exclude
his recorded jail phone conversations with his wife. He asserts the court should have
excluded these calls on the ground of attorney-client privilege. We disagree.
              At each of defendant’s trials, the prosecution introduced into evidence three
recorded phone calls defendant made to his wife while he was in jail in New Mexico. At
his first trial, defendant objected to the admission of the calls but not on the ground he
raises here. Instead, he objected on the ground of marital privilege. Because defendant
did not object on the ground of attorney-client privilege, he forfeited his appellate
contention concerning the admission of the calls in his first trial. (Evid. Code, § 353; see

                                              14
People v. Dykes (2009) 46 Cal.4th 731, 756 [Supreme Court decisions have “established
the general rule that trial counsel’s failure to object to claimed evidentiary error on the
same ground asserted on appeal results in a forfeiture of the issue on appeal”].)
               Prior to his third trial, defendant sought to exclude his jail phone calls on
the ground they were protected by attorney-client privilege.2 The court denied the
defense motion to exclude the recorded calls, finding there was no expectation of privacy
because defendant and his wife were notified at the beginning of each call that it was
being recorded. The court also noted defendant acknowledged during one of the calls
that he understood the call was being recorded and defendant stated he did not care if
people listened to it.
               Defendant contends the trial court erred by denying his motion to exclude
the recordings of his jail phone calls to his wife because they were inadmissible under
New Mexico law. He asserts the admissibility of the evidence should be examined under
New Mexico law because he was a resident of New Mexico at the time of the calls, his
wife was also a resident and a licensed attorney in the state, and the phone calls occurred
while he was in custody in New Mexico. Defendant is mistaken. The California
Evidence Code governs the admissibility of evidence in California. (Evid. Code, § 300.)
Thus, we examine defendant’s claim under our Evidence Code and case law. As
defendant seemingly acknowledges, his phone calls were admissible under California
law. By using the jail phone system, which warned defendant his calls were recorded and
monitored, defendant impliedly consented to the recording of his calls and the recording
was lawful. (People v. Windham (2006) 145 Cal.App.4th 881, 886-887.)
               Although the existence of an attorney-client relationship between defendant
and his wife during the recorded calls is questionable, we will assume its existence

2     Defendant also objected on this ground prior to his second trial. Because
defendant was not convicted of any offenses in the second trial, we need not address
whether the court erred by admitting this evidence at the second trial.

                                              15
because it is not dispositive to our analysis. A client may assert attorney-client privilege
to prevent the disclosure of “a confidential communication” between himself and his
lawyer. (Evid. Code, § 954.) Evidence Code section 952 defines a “‘confidential
communication between client and lawyer’” as “information transmitted between a client
and his or her lawyer in the course of that relationship and in confidence by a means
which, so far as the client is aware, discloses the information to no third persons other
than those who are present to further the interest of the client in the consultation . . . .”
The privilege belongs only to the client. (HLC Properties, Ltd. v. Superior Court (2005)
35 Cal.4th 54, 62.)
              When talking to his wife, defendant knew his conversations were being
recorded and monitored. He knew statements he made to his wife were not being
transmitted in confidence. Thus, he had no expectation of confidential attorney-client
communication. Indeed, in one of his phone calls he stated he did not care who was
listening and he made a direct statement to the victim in anticipation the call would be
played in court. On this record, we discern no error in the court’s admission of
defendant’s recorded jail phone calls.
III. Custody Credits
              At sentencing, the court gave defendant credit for his actual days in custody
prior to sentencing (1,428 days). The court, however, did not give him any conduct
credits because the court believed defendant was not entitled to them having received an
indeterminate life sentence. Defendant contends the court erred by failing to award him
any presentence conduct credits, and he requests the judgment be modified to reflect 214
days of conduct credits under section 2933.1, subdivision (c). We agree defendant is
entitled to the presentence conduct credits.
              Defendant received an indeterminate life sentence on his conviction for
attempted murder, which is a violent felony. (§ 667.5, subd. (c)(12).) Absent statutory
authority to the contrary, a defendant convicted of a violent felony may receive

                                               16
presentence conduct credits not to exceed 15 percent of his actual days in custody.
(§§ 4019, 2933.1, subd. (c); see People v. Thomas (1999) 21 Cal.4th 1122, 1125.) As
there is no statutory authority prohibiting presentence conduct credits in defendant’s
situation, he is entitled to credits under section 2933.1, subdivision (c), even though he
received an indeterminate sentence. (People v. Brewer (2011) 192 Cal.App.4th 457, 461-
464.) Accordingly, we will direct the trial court to modify the judgment to reflect 214
days of presentence conduct credits under section 2933.1, subdivision (c).
                                      DISPOSITION
              Defendant is entitled to an award of 214 days of presentence conduct
credits. (§ 2933.1, subd. (c).) The trial court is ordered to modify the judgment
accordingly. The trial court is further directed to prepare an amended abstract of
judgment reflecting the additional credits and to forward the amended abstract of
judgment to the Department of Corrections and Rehabilitation. As so modified, the
judgment is affirmed.




                                                  MARKS, J.*

WE CONCUR:



O’LEARY, P. J.



SANCHEZ, J.

*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                             17